Name: COUNCIL REGULATION (EEC) No 2296/93 of 22 July 1993 on the conclusion of the Protocol defining, for the period 2 October 1992 to 1 October 1994, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  international affairs;  Africa
 Date Published: nan

 23 . 8 . 93 Official Journal of the European Communities No L 212/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2296 /93 of 22 July 1993 on the conclusion of the Protocol defining, for the period 2 October 1992 to 1 October 1994, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period from 2 October 1992 to 1 October 1994 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Whereas , pursuant to the second subparagraph of Article 17 of the Agreement between the European Economic Cummunity and the Government of the Republic of Senegal on fishing off the coast of Senegal ( 3 ), the two Parties entered into negotiations to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the Protocol annexed thereto; Whereas , as a result of these negotiations , a Protocol setting out the fishing rights and financial compensation provided for in the said Agreement for the period from 2 October 1992 to 1 October 1994 was initialled on 1 October 1992; Whereas it is in the Community's interest to approve the said Protocol , Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1993 . For the Council The President M. OFFECIERS-VAN DE WIELE ( 1 ) OJ No C 335 , 18 . 12 . 1992 , p. 19 . (2 ) Opinion delivered on 12 July 1993 (not yet published in the Official Journal). ( 3 ) OJ No L 226, 29 . 8 . 1980 , p. 17 .